Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
2.  	Claims 2, 4-6, 8-18, 20-23 are pending.

Claim Objections
3.	Prior objections of claims 4-13 and 16-22 are withdrawn in view of applicant’s amendments.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the plurality of weights" in line 15 of claim 14.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 further recites “the 

6.	Prior claim rejections under 35 USC 112 with regard to claims 5-7, 9, 12-13, and 17-22 are withdrawn in view of applicant amendments.


Response to Arguments
7.	Applicant’s arguments, see remarks page 10, filed 11/11/21, with respect to claims 2, 4, 9-16, 20-22 have been fully considered and are persuasive.  The 35 USC 102 of claims 2, 4, 9-16, and 20-22 has been withdrawn. 

Allowable Subject Matter
8.	Claims 2, 4-6, 8-13, 15-18, 20-23 are allowed.

With respect to the independent claim 2, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receive a plurality of transactions from a plurality of agent computer devices each associated with an agent, wherein each transaction of the plurality of transactions includes a decision rating, and wherein each transaction is associated with a first decision; 
associate a weight with each of the plurality of agents; 
generate a summary of the first decision based on the plurality of decision ratings and the plurality of weights associated with the plurality of transactions; 

, in combination with the other claimed limitations.   
With respect to the independent claim 15, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receiving a plurality of transactions from a plurality of agent computer devices each associated with an agent, wherein each transaction of the plurality of transactions includes a decision rating, and wherein each transaction is associated with a first decision; 
associating a weight with each of the plurality of agents; generating a summary of the first decision based on the plurality of decision ratings and the plurality of weights associated with the plurality of transactions; 
generating a block based on the summary and the plurality of transactions;…”
, in combination with the other claimed limitations.   

	Dependent claims 4-6, 8-13, 16-18, and 20-23 are allowed for being dependent to an already allowed claim.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL PHAM/Primary Examiner, Art Unit 2167